NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 08a0496n.06
                                Filed: August 14, 2008

                                           No. 06-2298

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

LOUIS SOCK, III

          Petitioner-Appellant,

v.                                                         ON APPEAL FROM THE
                                                           UNITED STATES DISTRICT
JAN TROMBLEY, Warden,                                      COURT FOR THE EASTERN
                                                           DISTRICT OF MICHIGAN
          Respondent-Appellee.




                                                      /

Before:          MARTIN and BATCHELDER, Circuit Judges, and JORDAN, Senior District
                 Judge*

          BOYCE F. MARTIN, JR., Circuit Judge. Louis Sock petitions this Court for a writ of

habeas corpus on the basis of ineffective assistance of counsel. The state courts and the district

court found that Sock had not demonstrated prejudice from any alleged deficiencies on the part

of his lawyer and therefore rejected his ineffective assistance of counsel claim. We find no error

in the magistrate judge’s findings and opinion as adopted by the district court. Because we find

no error, and because there is little to be gained by repeating the analysis here, we adopt and



          *
       The Honorable R. Leon Jordan, Senior District Judge for the Eastern District of
Tennessee, sitting by designation.
affirm the district court’s opinion.